Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami (US 2008/0288160). Murakami teaches:   an internal combustion engine control system comprising: a control unit configured

to control a combustion state of an internal combustion engine based on a drive torque of the internal combustion engine requested by a driver and

to perform a switching control to switch at least the combustion state between lean-burn combustion and stoichiometric combustion; and

a monitor unit configured to perform torque monitoring to determine abnormality of a request torque, which is requested to the internal combustion engine, and a generated torque of the internal combustion engine based on the request torque and an estimation torque, which is an estimation value of an actual torque of the internal combustion engine, wherein the monitor unit includes:

a combustion state determining unit configured to determine whether the combustion state in the control unit is the lean-burn combustion or the stoichiometric combustion; and

a computing unit configured to compute the estimation torque in accordance with the combustion state determined by the combustion state determining unit, wherein

the monitor unit includes an injection amount regulating unit that is configured to regulate an injection amount of fuel to the internal combustion engine on determination of abnormality in the torque monitoring in a state where the combustion state determining unit determines that the combustion state in the control unit is the lean-burn combustion.  See the abstract, paragraphs 3-6, 21, 32-35 and 46-57.  
Especially note that in Murakami at paragraph 36 when a torque abnormality has been detected, regardless of combustion state the ecu will alter either of air throttle control or fuel control.  Further note that in Murakami what is called actual torque in Murakami is equivalent to applicant’s “estimation of actual torque” since both rely on either air or fuel amounts to determine the estimate of torque and neither directly measures an “actual torque”.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747